NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 15 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    21-15522

                Plaintiff-Appellee,              D.C. Nos.
                                                         2:20-cv-01162-JAD
 v.                                                      2:15-cr-00036-JAD-CWH

OSCAR HERNANDEZ-LOPEZ,
                                                 MEMORANDUM*
                Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                        Argued and Submitted July 25, 2022
                            San Francisco, California

Before: GRABER and WARDLAW, Circuit Judges, and BAKER,** International
Trade Judge.

      Oscar Hernandez-Lopez appeals from the district court’s order denying his

28 U.S.C. § 2255 motion challenging his conviction for brandishing a firearm during

and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c). He was also



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable M. Miller Baker, Judge for the United States Court of
International Trade, sitting by designation.
convicted of one count of conspiring to commit Hobbs Act robbery and three counts

of Hobbs Act robbery in violation of 18 U.S.C. § 1951. He contends that we must

vacate his § 924(c) conviction because it was not predicated on a qualifying “crime

of violence” in view of United States v. Davis, 139 S. Ct. 2319 (2019). We issued a

certificate of appealability as to “whether the district court properly determined that

appellant’s claim is procedurally defaulted and, if not, whether appellant is entitled

to relief on the merits.”1

      We have appellate jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review

a district court’s denial of relief to a federal prisoner under 28 U.S.C. § 2255 de

novo, United States v. Swisher, 811 F.3d 299, 306 (9th Cir. 2016) (en banc), and we

also apply de novo review to findings as to whether there has been a procedural

default, United States v. Ratigan, 351 F.3d 957, 961 (9th Cir. 2003).

      1. “A § 2255 movant procedurally defaults his claims by not raising them on

direct appeal and not showing cause and prejudice or actual innocence in response


1
  As part of his plea agreement, Hernandez-Lopez waived the right to appeal any
aspect of his conviction or sentence. The district court found that waiver inapplicable
to the collateral challenge at issue here, under United States v. Torres, 828 F.3d 1113,
1125 (9th Cir. 2016). That conclusion was later rendered erroneous by United States
v. Goodall, 21 F.4th 555 (9th Cir. 2021), cert. denied, 142 S. Ct. 2666 (2022) (mem.),
which involved a waiver identical to the one in this case and which held that a de-
fendant executing a waiver of all appellate rights knowingly takes the risk that a later
change in the law might have required a different outcome. Id. at 562. In this case,
however, the government has failed to challenge the district court’s waiver conclu-
sion. Therefore, “the government waived its ability to rely on . . . waiver.” United
States v. Obak, 884 F.3d 934, 937 (9th Cir. 2018).

                                           2
to the default.” Ratigan, 351 F.3d at 962 (citing Bousley v. United States, 523 U.S.

614, 622 (1998)). Hernandez-Lopez contends that he has not procedurally defaulted

because “his § 924(c) conviction is unconstitutional and thus his indictment failed

to state an offense” and argues that his claim therefore “raises jurisdictional defects

that cannot be procedurally defaulted.” Precedent forecloses his theory. “[D]efects

in an indictment do not deprive a federal court of its power to adjudicate a case,” as

“the objection that the indictment does not charge a crime against the United States

goes only to the merits of the case.” Id. at 962–63 (cleaned up) (discussing United

States v. Cotton, 535 U.S. 625, 630 (2002), and Lamar v. United States, 240 U.S. 60,

65 (1916) (Holmes, J.)). The district court therefore correctly found that Hernandez-

Lopez procedurally defaulted on his challenge to his guilty plea.

        2. A defendant who has procedurally defaulted a claim may raise it via § 2255

only upon a demonstration of either “cause” and “actual prejudice” or upon a demon-

stration that the defendant is “actually innocent.”2 Bousley, 523 U.S. at 622. The

district court found that Hernandez-Lopez did not show cause for his procedural de-

fault. He contends that finding was erroneous because the basis for his challenge to

his guilty plea “was not reasonably available at the time of direct appeal.”

        Hernandez-Lopez relies extensively on Davis, in which the Supreme Court

found the “residual clause” of § 924(c)(3)(B) to be unconstitutionally vague. 139


2
    Hernandez-Lopez does not argue “actual innocence.”

                                          3
S. Ct. at 2323–24 (2019). But despite his frequent references to Davis, he repeatedly

states that he is challenging his conviction based on § 924(c)’s elements clause, not

its residual clause. Davis, however, ruled only that the residual clause, not the ele-

ments clause, was unconstitutional. See id. The district court therefore correctly con-

cluded that Davis does not afford Hernandez-Lopez a new claim. Although he argues

that cause exists where a direct appeal “would have been futile, because a solid wall

of circuit authority” precluded relief, the only “wall of circuit authority” he cites held

the residual clause constitutional. Because his challenge rests on an interpretation

of the elements clause, his argument is unavailing, and he offers no other theory to

establish cause for not having raised the elements clause issue sooner.3

      AFFIRMED.




3
 Because we affirm the district court’s determination that Hernandez-Lopez did not
show “cause” for his procedural default, we need not address the “prejudice” issue.

                                            4